Case 1:20-cv-03217-JRS-MJD Document 1 Filed 12/16/20 Page 1 of 2 PageID #: 1



                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF INDIANA
                        INDIANAPOLIS DIVISION

Michael Lightle,               )
                               )
           Plaintiff,          )
                               )
      vs.                      ) Case No.:    1:20-cv-3217
                               )
Krisor & Associates,           )
                               )
           Defendant.          )
__________________________________________________________________

                                   COMPLAINT

                                     Jurisdiction

  1. This is an action for actual and statutory damages, legal fees and costs under 15
     U.S.C. § 1692. This Court has jurisdiction under 28 U.S.C. § 1331 and under
     15 U.S.C. § 1692k(d).

                                        Venue

  2. The acts and transactions alleged occurred in this Judicial District, Plaintiff
     resides in this Judicial District, and Defendant transacts business in this Judicial
     District.

                                        Parties

  3. The Plaintiff, Michael Lightle, is a person and a “consumer.”

  4. The Defendant, Krisor & Associates, (hereinafter referred to as “Defendant”),
     is a collection law firm and debt collection agency at 16801 Cleveland Rd,
     Granger, IN 46530. Defendant regularly collects consumer debts.

                                Factual Allegations

  5. The Defendant is a debt collection agency.




                                           1
Case 1:20-cv-03217-JRS-MJD Document 1 Filed 12/16/20 Page 2 of 2 PageID #: 2



   6. The Plaintiff incurred a consumer debt that went into default, and Defendant
       was hired to collect it.

   7. The Defendant employed collectors and representatives to collect the debt, and
       Defendant acted through its collectors and representatives.

   8. Plaintiff financed an automobile purchase through Tidewater Finance
       Company before March 9, 2020, but the vehicle was repossessed, and
       Defendant received the account for collection.

   9. On March 9, 2020, Defendant sent a notice to Plaintiff’s lawyer to collect
       Plaintiff’s former automobile loan, but Plaintiff did not owe the debt.
       Accordingly, Defendant violated the FDCPA.

                                  Violation of the FDCPA

   10. Defendant violated 15 U.S.C. 1692 et seq, and 1692(d), (e), and (f).

   11. Defendant is liable for actual and statutory damages, attorney fees and costs.

                                     Prayer for Relief

   WHEREFORE, Plaintiff requests that the Court find that Defendant violated the

FDCPA and award him actual and statutory damages, attorney fees and costs, and all

other relief Plaintiff is due.

                                               /s/ Andrew Ault
                                               Andrew Ault 27011-41
                                               Ault Law Office
                                               Attorney for Plaintiff
                                               5214 S. East Street, Suite D2
                                               Indianapolis, IN 46227
                                               Office: (317) 626-9994
                                               Email: andrewaultlaw@gmail.com




                                           2
